Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Robert Gempeler on March 17, 2022. 
The application has been amended as follows:
Specification
In paragraph [0017], line 3, delete "Bluetooth®" and substitute --BLUETOOTH®--
In paragraph [0075], line 3, delete "Bluetooth®" and substitute --BLUETOOTH®--
In paragraph [0082], line 9, delete "Bluetooth®" and substitute --BLUETOOTH®--
In paragraph [0085], line 4, delete "Bluetooth®" and substitute --BLUETOOTH®--
Claims
Claim 12: line 9, delete "row" and substitute --stitch--
line 10, delete "row" and substitute --stitch--
line 14, delete "stitch" and substitute --row--
line 15, delete "stitch" and substitute --row--
Claim 20: line 7, delete "row" in two instances and each substitute --stitch-- line 11, delete "stitch" and substitute --row--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-2 and 4-20 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches the claimed features.
Regarding claims 1-2 and 4-11, none of the cited prior art alone or in combination teaches an apparatus comprising a handle and an elongate rod, the elongated rod comprising a hook that is pointed with a lateral groove behind the hook, a first button disposed on a top side of the handle configured to increment a stitch counter when actuated, a second button disposed on a bottom side of the handle and configured to increment a row counter when actuated, and a release button disposed on an end of the handle actionable to lock or unlock the elongate rod from the handle, wherein the stitch counter and the row counter are reset in response to the first button and the second button being pressed together.
	Regarding claims 12-19, none of the cited prior art alone or in combination teaches a crochet apparatus comprising a handle and an elongate rod, the elongated rod comprising a hook that is pointed with a lateral groove behind the hook, a first button disposed on a top side of the handle configured to increment a stitch counter when actuated and decrement the stitch counter in response to a predefined button interaction, a second button disposed on a bottom side of the handle and configured to increment a row counter when actuated and decrement the row counter in response to a predefined button interaction, and a release button disposed on an end of the handle actionable to lock or unlock the elongate rod from the handle.
	Regarding claim 20, none of the cited prior art alone or in combination teaches a crochet hook device comprising a handle and an elongate rod, the elongated rod comprising a hook that is pointed with a lateral groove behind the hook, a first button disposed on a top side 
The closest art of record is Christian (US 2018/0016716 A1) which discloses a crochet apparatus comprising a handle and an elongate rod, the elongated rod comprising a hook that is pointed with a lateral groove behind the hook, a first button disposed on the handle and configured to increment a stitch counter when actuated, and a second button disposed on the handle and configured to increment a row counter when actuated.  
However, Christian does not teach wherein the stitch counter and the row counter are reset in response to the first button and the second button being pressed together, the first button is also configured to decrement the stitch counter in response to a predefined button interaction, and the second button is also configured to decrement the row counter in response to a predefined button interaction.  Modifying Christian to have the above claimed features would be hindsight reconstruction based upon Applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/DANNY WORRELL/Primary Examiner, Art Unit 3732